Judgment unanimously reversed, with costs to the appellant, and judgment is directed to be entered in favor of the appellant dismissing the complaint herein, with costs. Settle order, with notice to respondent and to the New York City department of welfare and the New York City corporation counsel. Within the language and meaning of section 133 of the Decedent Estate Law, there was no proof of abandonment or neglect to support by the father. The family unit was on relief between 1932 and 1942. Between 1941 and 1947 appellant was hospitalized. At the commencement of the latter period, although separated from his wife, appellant kept decedent with him. As to the issue of abandonment, upon which Special Term did not pass, there was no evidence to support any finding that appellant abandoned his family. Present — Peek, P. J., Cohn, Callahan, Breitel and Bastow, JJ.